Name: Commission Regulation (EEC) No 3446/88 of 4 November 1988 laying down transitional provisions on the utilization of advance-fixing certificates for the subsidy for oil seeds in Spain and Portugal
 Type: Regulation
 Subject Matter: documentation;  Europe;  economic policy;  plant product
 Date Published: nan

 Official Journal of the European Communities No L 302/235. 11 . 88 COMMISSION REGULATION (EEC) No 3446/88 of 4 November 1988 laying down transitional provisions on the utilization of advance-fixing certificates for the subsidy for oil seeds in Spain and Portugal whereas, in view of the subsidy system existing in that Member State, such utilization constitutes misuse of the provisions relating to the lodging of the security the aim of which is to avoid speculation ; whereas transitional measures regarding the utilization of advance-fixing certificates for the subsidy should accordingly be adopted in the new Member States ; whereas the possibility of using such certificates in Spain and Portugal should be ruled out during the period referred to in the abovemen ­ tioned Articles 90 and 257 ; Whereas, pursuant to Council Regulation (EEC) No 4007/87 Q, the period during which transitional measures may be adopted under Articles 90 and 257 was extended to 31 December 1988 for Spain and to 31 December 1990 for Portugal ; whereas that period could be further extended for Spain ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 Until the end of the period referred to in Articles 90 and 257 of the Act of Accession, the AP part of the certificate provided for in Regulation (EEC) No 2681 /83 issued in a Member State other than Spain and Portugal, may not be used for seeds harvested and processed in Spain or Portugal. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accesion of Spain and Portugal, and in particular Articles 90 (1 ) and 257 (1 ) thereof, Whereas Article 4 of Council Regulation (EEC) No 1594/83 of 14 June 1983 on the subsidy for oil seeds ('), as last amended by Regulation (EEC) No 2215/88 (2), provides that an advance-fixing certificate for the subsidy on oil seeds may be issued to any applicant ; whereas the issue of that certificate is subject to the lodging of a security ensuring compliance with the undertaking during a given period to request the identification of the seeds ; whereas the aim of lodging a security is to avoid any speculation ; whereas the detailed rules for the application of the subsidy system for oil seeds are laid down in Commission Regulation (EEC) No 2681 /83 (3), as last amended by Regulation (EEC) No 3378/88 (4) ; , Whereas, pursuant to the Act of Accession of Spain and Portugal, the granting of the subsidy for seeds harvested and processed in Spain and Portugal is governed, until 31 December 1990, by special provisions providing in particular for a system for calculating the subsidy so that the amount of the subsidy is not subject to changes in the world market price ; whereas the amount of the subsidy for seeds harvested and processed in the new Member States accordingly does not vary during the marketing year, unlike subsidies granted in the other Community countries, which may vary substantially ; Whereas advance-fixing certificates for the subsidy issued in countries other than Spain have apparently been used in that country for seeds harvested and processed therein ; This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 November 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 163, 22. 6. 1983, p. 44. 2) OJ No L 197, 26. 7. 1988, p. 9 . (3) OJ No L 266, 28 . 9 . 1983, p. 1 . M OJ No L 296, 29. 10 . 1988, p. 71 . 0 OJ No L 378, 31 . 12. 1987, p. 1 .